DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
      Preliminary amendment 
The preliminary amendment filed on 08/31/2021 is acknowledged. The status of claims are as follow: 
Claims 4-6, 8, 11-13, 17, 32, 40, 58, 61-63 and 84 were amended. 
Claims 9-10, 14-16, 18-19, 21-31, 33-39, 41-57, 59-60, 64-66, 68-83 and 85-89 were canceled. 
Claims 1-6, 8, 11-13, 17, 20, 32, 40, 58, 61-63, 67, and 84 are pending. 
Election/Restrictions
Applicant’s election of group I, claims 1-13, 40, 58 and 61-63 , species of SEQ ID NO: 1 in the reply filed on May 12, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6, 8, 11-13, 40, 58 and 61-63 with species of SEQ ID NO: 1 are considered. 
Claims 17, 20, 32, 67 and 84 are withdrawn from considered.
     Information Disclosure
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
       Sequence requirements
This application contains sequence disclosures at Tables 2, 4, 6, 8, 10 and 12, which are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures.  
Full compliance with the sequence rules is required in response to this Office Action.  A complete response to this office action should include both compliance with the sequence rules and a response to the Office Action set forth below.  Failure to fully comply with both these requirements in the time period set forth in this office action will be held non-responsive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6, 13, 40, 58, 61 and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the precise locations for each of claimed hypervariable amino acid residues.  While claims can be explained in light of the specification, however the disclosure of the specification cannot read into the claims. Therefore, the particular amino acid residue position in term of an amino acid sequence need to be specified. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-6, 8, 11-13, 40, 58 and 61-63 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WO 2019/145475A2 to Nallani et al. 
Nallani et al. teach a method for a targeted delivery of a protein and/or peptide in a special formulation by polymersome that allow soluble or solubilized encapsulated antigens to produce a strong humoral immune response as well as a CD8+ T cell as well as CD4+ T cells mediated immune response in vitro and in vivo. One of the preferable said antigen or peptide targeted delivery is a targeted delivery of an antigen protein and/or peptide is a soluble protein of influenza hemagglutinin set forth in SEQ ID NO: 5 or at least 65% to 100% of SEQ ID NO: 5, which has 100% identity to the claimed influenza antigen set forth in the current rejected claims 11-12 with SEQ ID NO: 1. (See paragraphs 012 – 0013, 0020-0025, 00210  from page 68-74 and examples 1-4). 
While the disclose the reference does not describe the mutation, but the HA antigenic sequence set forth in SEQ ID NO: 5 is same to the HA antigen set forth in SEQ ID NO:1 cited in the rejected claims with 100% identity. It inherently contains all mutations required by the rejected claims 11-12.
The cited reference also discloses using other influenza HA protein or its fragment thereof. For example, at paragraph [0020], they disclosure the HA protein with amino acid sequence of the influenza A virus (A/New York/38/2016(H1 N1 )) hemagglutinin, UniProtKB Accession Number: A0A192ZYK0. SEQ ID NO: 5, which has 100% sequence identity to the claimed SEQ ID NO: 1. At paragraph [0021], they discloses SEQ ID NO: 6, which  is the amino acid sequence of the influenza A virus (A swine/4/Mexico/2009(H1 N1 )) hemagglutinin, UniProtKB Accession Number: D2CE65. At paragraph [0022], they teach HA antigenic protein with SEQ ID NO: 7 from influenza A virus (A/Puerto rico/8/1934(H1 N1 )) hemagglutinin. The paragraph [0023] teach a SEQ ID NO: 8, which is the amino acid sequence of the influenza A virus (A/California/07/2009(H1 N1 )) hemagglutinin. Therefore, the cited reference anticipates claims 4-5 and 6, 11-13 as well as claim 8 as the CD4+ T cell activation that are aimed to stimulate both cellular immune response as well as humoral immune response (See previous paragraph regarding the notes. 
At least according to our current research, the disclosed influenza HA proteins or peptides selected from SEQ ID NO: 4, 5, 6, 7, 8 and fragment thereof with at least 65 to 100 % homology. Moreover, the cited reference teaches that the encapsulated HA include H1N1/A/Puerto Rico/8/1934, and swine influenza virus hemagglutinin.  This disclosures  inherently meet the limitations of claim 4-6. 
Therefore, the cited reference anticipates claims 16, 8, 11-13, 40, 58 and 61-62. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q LI whose telephone number is (571)272-0904. The examiner can normally be reached M-F 8 am to 8 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648